COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Imani Beck v. Lyons Village

Appellate case number:      01-19-00174-CV

Trial court case number:    1126845

Trial court:                County Civil Court at Law No. 4 of Harris County

       Appellant, Imani Beck, has filed a notice of appeal of the trial court’s final
judgment in a forcible detainer proceeding. And, she has filed an emergency motion for
temporary relief pursuant to Texas Rule of Civil Procedure 24.4(c). See TEX. R. APP. P.
24.4(c). Appellant requests “injunctive relief” or “a stay against execution of the writ of
possession” issued by the trial court clerk on March 12, 2019. Appellee, Lyons Village
Ltd (commonly referred to as “Lyons Village”), has filed a response opposing appellant’s
requested relief.
       We deny the motion. See TEX. PROP. CODE ANN. § 24.007 (“A judgment of a
county court may not under any circumstances be stayed pending appeal unless, within
10 days of the signing of the judgment, the appellant files a supersedeas bond in an
amount set by the county court.”); see also Marshall v. Hous. Auth. of City of San
Antonio, 198 S.W.3d 782, 786 (Tex. 2006) (“[I]f a proper supersedeas bond is not filed,
the judgment may be enforced, including issuance of a writ of possession evicting the
tenant from the premises.”); Guillen v. U.S. Bank, N.A., 494 S.W.3d 861, 865 (Tex.
App.—Houston [14th Dist.] 2016, no pet.) (“If the supersedeas bond is not posted, then
the writ will be executed . . . .”); see also Hernandez v. U.S. Bank Trust N.A., as Trustee
for LSF8 Master Participation Trust, 527 S.W.3d 307, 310 (Tex. App.—El Paso 2017, no
pet.).
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually    Acting for the Court


Date: March 14, 2019